Exhibit 10.1
AMERISTAR CASINOS, INC.
2009 STOCK INCENTIVE PLAN
(Effective as of June 3, 2009)
     SECTION 1. Purposes.
     The purposes of the Ameristar Casinos, Inc. 2009 Stock Incentive Plan (the
“Plan”) are to (i) enable Ameristar Casinos, Inc. (the “Company”) and Related
Companies (as defined below) to attract, motivate and retain top-quality
directors, officers, employees, consultants, advisers and independent
contractors (including without limitation dealers, distributors and other
business entities or persons providing services on behalf of the Company or a
Related Company), (ii) provide substantial incentives for Participants (as
defined in Section 5) to act in the best interests of the stockholders of the
Company and (iii) reward extraordinary effort by Participants on behalf of the
Company or a Related Company. For purposes of the Plan, a “Related Company”
means any corporation, partnership, limited liability company, joint venture or
other entity in which the Company owns, directly or indirectly, at least a fifty
percent (50%) beneficial ownership interest.
     SECTION 2. Types of Awards. Awards under the Plan may be in the form of
(i) Stock Options, (ii) Restricted Stock, (iii) Restricted Stock Units, or
(iv) Performance Share Units.
     SECTION 3. Administration.
     3.1 Except as otherwise provided herein, the Plan shall be administered by
the Compensation Committee of the Board of Directors of the Company (the
“Board”) or such other committee of directors as the Board shall designate. If
no such committee has been appointed by the Board, the Plan shall be
administered by the Board, and the Plan shall be administered by the Board to
the extent provided in the last sentence of this Section. Such committee as
shall be designated to administer the Plan, if any, or the Board, as the case
may be, is referred to herein as the “Committee.” Notwithstanding any other
provision of the Plan to the contrary, all actions with respect to the
administration of the Plan in respect of the non-employee directors shall be
taken by the Board.
     3.2 The Committee shall have the following authority with respect to awards
under the Plan to Participants: to grant awards to eligible Participants under
the Plan; to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall deem advisable; to interpret the terms
and provisions of the Plan and any award granted under the Plan; to make all
factual and other determinations necessary or advisable for administration of
the Plan; and to otherwise supervise the administration of the Plan. In
particular, and without limiting its authority and powers, the Committee shall
have the authority:
     (a) to determine whether and to what extent any award or combination of
awards will be granted hereunder;
     (b) to select the Participants to whom awards will be granted;

 



--------------------------------------------------------------------------------



 



     (c) to determine the number of shares of the common stock of the Company,
$0.01 par value (the “Stock”), to be covered by each award granted hereunder,
provided that (i) no Participant will be granted Stock Options on or with
respect to more than 2,000,000 shares of Stock in any calendar year and (ii) no
Participant will be granted Performance Share Units, or any other award (other
than Stock Options) intended to qualify as “performance-based” within the
meaning of Section 162(m) of the Internal Revenue Code and Treasury Regulations
thereunder (“Section 162(m)”, on or with respect to more than 500,000 shares of
Stock in any calendar year;
     (d) to determine the terms and conditions of any award granted hereunder,
including, but not limited to, any vesting or other restrictions based on
completion of a specified period of service, attainment of specified performance
goals or such other criteria as the Committee may determine, and to determine
whether the terms and conditions of the award are satisfied;
     (e) to determine the treatment of awards upon a Participant’s retirement,
disability, death, termination for cause or other termination of employment or
other qualifying relationship with the Company or a Related Company;
     (f) to determine that amounts equal to the amount of any dividends declared
with respect to the number of shares covered by an award (i) will be paid to the
Participant currently or (ii) will be deferred and deemed to be reinvested or
(iii) will otherwise be credited to the Participant, or that the Participant has
no rights with respect to such dividends (in each case, subject to any
restrictions imposed by Section 409A of the Internal Revenue Code and Treasury
Regulations thereunder (“Section 409A”));
     (g) to determine whether, to what extent, and under what circumstances
Stock and other amounts payable with respect to an award will be deferred either
automatically or at the election of a Participant, including providing for and
determining the amount (if any) of deemed earnings on any deferred amount during
any deferral period (in each case, subject to any restrictions imposed by
Section 409A);
     (h) to provide that the shares of Stock received as a result of an award
shall be subject to a right of first refusal, pursuant to which the Participant
shall be required to offer to the Company any shares that the Participant wishes
to sell, subject to such terms and conditions as the Committee may specify;
     (i) subject to any restrictions imposed by Section 409A, to amend the terms
of any award, prospectively or retroactively; provided, however, that no
amendment shall impair the rights of the award holder without his or her
consent;
     (j) subject to any restrictions imposed by Section 409A, to substitute new
Stock Options for previously granted Stock Options, or for options granted

-2-



--------------------------------------------------------------------------------



 



under other plans, in each case including previously granted options having
higher option prices; and
     (k) to correct defects, supply omissions and reconcile inconsistencies with
respect to any awards made under the Plan in the manner and to the extent it
shall deem desirable to carry out the purpose of the Plan.
     3.3 All determinations made by the Committee pursuant to the provisions of
the Plan shall be final and binding on all persons, including the Company and
all Participants.
     3.4 The Committee may from time to time delegate to one or more officers of
the Company any or all of its authority granted hereunder except with respect to
awards granted to persons subject to Section 16 of the Securities Exchange Act
of 1934 (the “Exchange Act”). The Committee shall specify the maximum number of
shares that the officer or officers to whom such authority is delegated may
award, and the Committee may in its discretion specify any other limitations or
restrictions on the authority delegated to such officer or officers.
     SECTION 4. Stock Subject to Plan.
     4.1 The total number of shares of Stock reserved and available for
distribution under the Plan shall be 6,000,000 (subject to adjustment as
provided in Section 4.3), any or all of which may be issued with respect to
Incentive Stock Options under the Plan. Shares of Stock issued in connection
with any award under the Plan may consist of authorized but unissued shares or
treasury shares.
     4.2 To the extent a Stock Option terminates without having been exercised,
or shares awarded are forfeited or a Restricted Stock Unit award or Performance
Share Unit award terminates without shares having been delivered to the
Participant, the shares subject to such award shall again be available for
distribution in connection with future awards under the Plan, subject to the
limitations set forth in Section 4.1.
     4.3 In the event of any merger, reorganization, consolidation, sale of all
or substantially all assets, recapitalization, Stock dividend, Stock split,
reverse Stock split, spin-off, split-up, split-off, extraordinary cash dividend,
distribution of assets or other change in corporate structure affecting the
Stock, a substitution or adjustment, as may be determined to be appropriate by
the Committee in its sole discretion, shall be made in the aggregate number and
kind of shares reserved for issuance under the Plan, the number and kind of
shares or other property subject to outstanding awards and the amounts to be
paid by award holders or the Company, as the case may be, with respect to
outstanding awards; provided, however, that no such adjustment shall increase
the aggregate value of any outstanding award. In the event any change described
in this Section 4.3 occurs and an adjustment is made in the outstanding awards,
a similar adjustment shall be made in the maximum number and kind of shares
covered by Stock Options and other awards that may be granted to any Participant
pursuant to Section 3.2(c).
     4.4 No fractional shares shall be issued or delivered under the Plan. The
Committee shall determine whether the value of fractional shares shall be paid
in cash or other property, or whether such fractional shares and any rights
thereto shall be cancelled without payment.

-3-



--------------------------------------------------------------------------------



 



     SECTION 5. Eligibility.
     Persons who are or who agree to become directors, officers, employees,
consultants, advisers or independent contractors of the Company or a Related
Company (including without limitation dealers, distributors and other business
entities or persons providing services on behalf of the Company or a Related
Company) are eligible to participate in the Plan. All employees of the Company
or a Related Company are eligible to be granted Incentive Stock Options. Persons
who are granted awards under the Plan (“Participants”) shall be selected from
time to time by the Committee, in its sole discretion, from among those
eligible.
     SECTION 6. Stock Options.
     6.1 The Stock Options awarded to officers and employees under the Plan may
be of two types: (i) Incentive Stock Options within the meaning of Section 422
of the Internal Revenue Code or any successor provision thereto (“Section 422”);
and (ii) Non-Qualified Stock Options. If any Stock Option does not qualify as an
Incentive Stock Option, or the Committee at the time of grant determines that
any Stock Option shall be a Non-Qualified Stock Option, it shall constitute a
Non-Qualified Stock Option. Stock Options awarded to any Participant who is not
an officer or employee of the Company or a Related Company shall be
Non-Qualified Stock Options.
     6.2 Subject to the following provisions, Stock Options awarded to
Participants under the Plan shall be in such form and shall have such terms and
conditions as the Committee may determine:
     (a) Option Price. The option price per share of Stock purchasable under a
Stock Option shall be determined by the Committee, but shall not be less than
the Fair Market Value of the Stock on the date of award of the Stock Option. For
purposes of the Plan, Fair Market Value in relation to a share of the Stock
means (i) if the Stock is publicly traded, the mean between the highest and
lowest quoted selling prices of the Stock on the date in question or, if not
available, on the trading date immediately following such date or (ii) if the
Stock is not publicly traded, the fair market value as determined by the
Committee in accordance with Section 409A.
     (b) Option Term. The term of each Stock Option shall be fixed by the
Committee, but shall in no event be longer than one hundred twenty (120) months
after the date of grant of such Stock Option.
     (c) Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee. The Committee may waive any exercise or vesting provisions contained
in an award or accelerate the exercisability or vesting of outstanding Stock
Options at any time in whole or in part.
     (d) Method of Exercise. Stock Options may be exercised in whole or in part
at any time during the option period by giving written notice of exercise to

-4-



--------------------------------------------------------------------------------



 



the Company specifying the number of shares to be purchased, accompanied by
payment of the purchase price. Payment of the purchase price shall be made in
such manner as the Committee may provide in the award, which may include cash
(including cash equivalents), delivery of shares of Stock acceptable to the
Committee already owned by the optionee or subject to awards hereunder, any
other manner permitted by law as determined by the Committee, or any combination
of the foregoing. The Committee may provide that all or part of the shares
received upon the exercise of a Stock Option which are paid for using Restricted
Stock shall be restricted in accordance with the original terms of the award in
question.
     (e) No Stockholder Rights. An optionee shall have no rights to dividends or
other rights of a stockholder with respect to shares subject to a Stock Option
until the optionee has given written notice of exercise and has paid for such
shares, and the optionee has been duly recorded as the owner of the shares on
the books of the Company.
     (f) Surrender Rights. The Committee may provide that Stock Options may be
surrendered for cash upon any terms and conditions set by the Committee.
     (g) Non-Transferability; Limited Transferability. A Stock Option agreement
may permit an optionee to transfer the Stock Option to his or her children,
grandchildren or spouse (“Immediate Family”), to one or more trusts for the
benefit of such Immediate Family members, or to one or more partnerships or
limited liability companies in which such Immediate Family members are the only
partners or members if (i) the agreement setting forth such Stock Option
expressly provides that such Stock Option may be transferred only with the
express written consent of the Committee and (ii) the optionee does not receive
any consideration in any form whatsoever for such transfer other than the
receipt of an interest in the trust, partnership or limited liability company to
which the Stock Option is transferred. Any Stock Option so transferred shall
continue to be subject to the same terms and conditions as were applicable to
such Stock Option immediately prior to the transfer thereof. Any Stock Option
not (x) granted pursuant to any agreement expressly allowing the transfer of
such Stock Option or (y) amended expressly to permit its transfer shall not be
transferable by the optionee otherwise than by will or by the laws of descent
and distribution, and such Stock Option shall be exercisable during the
optionee’s lifetime only by the optionee.
     (h) Termination of Relationship. If an optionee’s employment or other
qualifying relationship with the Company or a Related Company terminates by
reason of death, disability, retirement, voluntary or involuntary termination or
otherwise, the Stock Option shall be exercisable to the extent determined by the
Committee; provided, however, that unless employment or such other qualifying
relationship is terminated for cause (as may be defined by the Committee in
connection with the grant of any Stock Option), the Stock Option shall remain
exercisable (to the extent that it was otherwise exercisable on the date of

-5-



--------------------------------------------------------------------------------



 



termination) for (A) at least six (6) months from the date of termination if
termination was caused by death or disability or (B) at least ninety (90) days
from the date of termination if termination was caused by other than death or
disability, but in no event beyond the option term fixed pursuant to
Section 6.2(b). To the extent permitted under Section 409A, the Committee may
provide that, notwithstanding the option term fixed pursuant to Section 6.2(b),
a Stock Option which is outstanding on the date of an optionee’s death shall
remain outstanding for an additional period after the date of such death.
     (i) Option Grants to Participants Subject to Section 16. If for any reason
any Stock Option granted to a Participant subject to Section 16 of the Exchange
Act is not approved in the manner provided for in clause (d)(1) or (d)(2) of
Rule 16b-3 under the Exchange Act or any successor rule (“Rule 16b-3”), neither
the Stock Option (except upon its exercise) nor the Stock underlying the Stock
Option may be disposed of by the Participant until six months have elapsed
following the date of grant of the Stock Option, unless the Committee otherwise
specifically permits such disposition.
     6.3 Notwithstanding the provisions of Section 6.2, no Incentive Stock
Option shall (i) have an option price which is less than one hundred percent
(100%) of the Fair Market Value of the Stock on the date of the award of the
Stock Option (or less than one hundred ten percent (110%) of the Fair Market
Value of the Stock on the date of award of the Stock Option if the Participant
owns, or would be considered to own by reason of Section 424(d) of the Internal
Revenue Code or any successor provision thereto, more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
parent or subsidiary of the Company at the time of the grant of the Stock
Option), (ii) be exercisable more than ten (10) years after the date such
Incentive Stock Option is awarded (five (5) years after the date of award if the
Participant owns, or would be considered to own by reason of Section 424(d) of
the Internal Revenue Code or any successor provision thereto, more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary of the Company at the time of the grant of
the Stock Option), (iii) be awarded more than ten (10) years after the effective
date of the Plan or (iv) be transferable other than by will or by the laws of
descent and distribution. In addition, the aggregate Fair Market Value
(determined as of the time a Stock Option is granted) of Stock with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant in any calendar year (under the Plan and any other plans of the
Company or any subsidiary or parent corporation) shall not exceed $100,000.
     SECTION 7. Restricted Stock.
     Subject to the following provisions, all awards of Restricted Stock to
Participants shall be in such form and shall have such terms and conditions as
the Committee may determine:
     (a) The Restricted Stock award shall specify the number of shares of
Restricted Stock to be awarded, the price, if any, to be paid by the recipient
of the Restricted Stock and the date or dates on which, or the conditions upon
the satisfaction of which, the Restricted Stock will vest. The vesting of
Restricted Stock may be conditioned upon the completion of a specified period of
service

-6-



--------------------------------------------------------------------------------



 



with the Company or a Related Company, upon the attainment of specified
performance goals or upon such other criteria as the Committee may determine.
     (b) Stock certificates representing the Restricted Stock awarded to an
employee shall be registered in the Participant’s name, but the Committee may
direct that such certificates be held by the Company on behalf of the
Participant. Except as may be permitted by the Committee, no share of Restricted
Stock may be sold, transferred, assigned, pledged or otherwise encumbered by the
Participant until such share has vested in accordance with the terms of the
Restricted Stock award. At the time Restricted Stock vests, a certificate for
such vested shares shall be delivered to the Participant (or his or her
designated beneficiary in the event of death), free of all restrictions.
     (c) The Committee may provide that the Participant shall have the right to
vote or receive dividends, or both, on Restricted Stock. Unless the Committee
provides otherwise, Stock received as a dividend on, or in connection with a
stock split of, Restricted Stock shall be subject to the same restrictions as
the Restricted Stock.
     (d) Except as may be provided by the Committee, in the event of a
Participant’s termination of employment or other qualifying relationship with
the Company or a Related Company before all of his or her Restricted Stock has
vested, or in the event any conditions to the vesting of Restricted Stock have
not been satisfied prior to any deadline for the satisfaction of such conditions
set forth in the award, the shares of Restricted Stock which have not vested
shall be forfeited, and the Committee may provide that the lower of (i) any
purchase price paid by the Participant and (ii) the Restricted Stock’s aggregate
Fair Market Value on the date of forfeiture shall be paid in cash to the
Participant.
     (e) The Committee may waive, in whole or in part, any or all of the
conditions to receipt of, or restrictions with respect to, any or all of the
Participant’s Restricted Stock.
     (f) If for any reason any Restricted Stock awarded to a Participant subject
to Section 16 of the Exchange Act is not approved in the manner provided for in
clause (d)(1) or (d)(2) of Rule 16b-3, the Restricted Stock may not be disposed
of by the Participant until six months have elapsed following the date of award
of the Restricted Stock, unless the Committee otherwise specifically permits
such disposition.
     SECTION 8. Restricted Stock Units and Performance Share Units.
     Subject to the following provisions, all awards of Restricted Stock Units
(sometimes referred to herein as “RSUs”) and Performance Share Units (sometimes
referred to herein as “PSUs”) shall be in such form and shall have such terms
and conditions as the Committee may determine:

-7-



--------------------------------------------------------------------------------



 



     (a) The Restricted Stock Unit or Performance Share Unit award shall specify
the number of RSUs or PSUs to be awarded and the duration of the period (the
“Deferral Period”) during which, and the conditions under which, receipt of the
Stock will be deferred. The Committee may condition the grant or vesting of
Restricted Stock Units, or receipt of Stock or cash at the end of the Deferral
Period, upon the completion of a specified period of service with the Company or
a Related Company, upon the attainment of specified performance goals or upon
such other criteria as the Committee may determine. RSUs whose grant or vesting
is in whole or in part conditioned on the attainment of specified performance
goals may be referred to as PSUs.
     (b) Except as may be provided by the Committee, RSU and PSU awards may not
be sold, transferred, assigned, pledged or otherwise encumbered by the
Participant during the Deferral Period.
     (c) At the expiration of the Deferral Period, the Participant (or his or
her designated beneficiary in the event of death) shall receive (i) certificates
for the number of shares of Stock equal to the number of shares covered by the
RSU or PSU award, (ii) cash equal to the Fair Market Value of such Stock or
(iii) a combination of shares and cash, as the Committee may determine.
     (d) Except as may be provided by the Committee, in the event of a
Participant’s termination of employment or other qualifying relationship with
the Company or a Related Company before the RSU or PSU has vested, his or her
RSU or PSU award shall be forfeited.
     (e) The Committee may waive, in whole or in part, any or all of the
conditions to receipt of, or restrictions with respect to, Stock or cash under a
Restricted Stock Unit award or Performance Share Unit award. However, the
Committee shall not accelerate the payment of an RSU or PSU if such acceleration
would violate Section 409A.
     (f) If for any reason any RSU or PSU awarded to a Participant subject to
Section 16 of the Exchange Act is not approved in the manner provided for in
clause (d)(1) or (d)(2) of Rule 16b-3, the shares issuable with respect to such
RSU or PSU may not be disposed of by the Participant until six months have
elapsed following the date of award of the RSU or PSU, unless the Committee
otherwise specifically permits such disposition.
     SECTION 9. Performance Goals and Section 162(m) Requirements.
     9.1 The grant or vesting of any awards (other than Stock Options) intended
to qualify as “performance-based” within the meaning of Section 162(m) shall be
subject to the achievement of performance goals established by the Committee
based on one or more of the following criteria:

  (1)   sales or other sales or revenue measures;

-8-



--------------------------------------------------------------------------------



 



  (2)   operating income, earnings from operations, earnings before or after
taxes, or earnings before or after interest, depreciation, amortization, or
extraordinary or designated items;     (3)   net income or net income per common
share (basic or diluted);     (4)   operating efficiency ratio;     (5)   return
on average assets, return on investment, return on capital, or return on average
equity;     (6)   cash flow, free cash flow, cash flow return on investment, or
net cash provided by operations;     (7)   economic profit or value created;    
(8)   gross margin, operating margin or EBITDA margin;     (9)   stock price or
total stockholder return; and     (10)   strategic business criteria, consisting
of one or more objectives based on meeting specified business goals, such as
market share or geographic business expansion goals, cost targets, customer
satisfaction and goals relating to acquisitions, divestitures or joint ventures.

     The targeted level or levels of performance with respect to such business
criteria may be established for the Company on a consolidated basis, and/or for
specified subsidiaries or affiliates or other business units of the Company, or
for an individual, and may be established at such levels and on such terms as
the Committee may determine, in its discretion, including in absolute terms, in
relation to one another, as a goal relative to performance in prior periods, or
as a goal compared to the performance of one or more comparable companies or an
index covering multiple companies.
     The Committee may provide in any award granted under the Plan that any
evaluation of performance may include or exclude any of the following events
that occurs during the performance period for such award: (i) asset write-downs,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax laws, accounting principles or other laws or provisions affecting
reported results, (iv) any reorganization and restructuring programs,
(v) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year, (vi) the impact of adjustments to the
Company’s deferred tax asset valuation allowance, (vii) acquisitions or
divestitures and (viii) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect awards intended to be performance-based within
the meaning of Section 162(m), they shall be prescribed in a form that meets the
requirements of Section 162(m).
     9.2 The following additional requirements shall apply to awards (other than
Stock Options) that are intended to qualify as performance-based under
Section 162(m):
     (a) the performance goals shall be established by the Committee not later
than the earlier of (i) 90 days after the beginning of the applicable
performance period or (ii) the time 25% of such performance period has elapsed;

-9-



--------------------------------------------------------------------------------



 



     (b) the performance goals shall be objective and the achievement of such
performance goals shall be substantially uncertain (within the meaning of
Section 162(m)) at the time the performance goals are established;
     (c) the amount of the award payable upon each level of achievement of the
performance goals must be objectively determinable, except that the Committee
shall have the right to reduce (but not increase) the amount payable, in its
sole discretion; and
     (d) prior to payment of any award, the Committee shall certify in writing,
in a manner which satisfies the requirements of Section 162(m), that the
performance goals have been satisfied.
     SECTION 10. Election to Defer Awards.
     Subject to any restrictions imposed by Section 409A, the Committee may
permit a Participant to elect to defer receipt of an award for a specified
period or until a specified event, upon such terms as are determined by the
Committee.
     SECTION 11. Tax Withholding.
     11.1 Each Participant shall, no later than the date as of which the value
of an award first becomes includible in such person’s gross income for
applicable tax purposes, pay to the Company, or make arrangements satisfactory
to the Committee (which may include delivery of shares of Stock already owned by
the optionee or subject to awards hereunder) regarding payment of, any federal,
state, local or other taxes of any kind required by law to be withheld with
respect to the award. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company (and, where
applicable, any Related Company) shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.
     11.2 To the extent permitted by the Committee, and subject to such terms
and conditions as the Committee may provide, a Participant may elect to have the
minimum withholding tax obligation with respect to any awards hereunder
satisfied by (i) having the Company withhold shares of Stock otherwise
deliverable to such person with respect to the award or (ii) delivering to the
Company unrestricted shares of Stock.
     SECTION 12. Amendments and Termination.
     No awards may be granted under the Plan more than ten (10) years after the
date of approval of the Plan by the stockholders of the Company, which was
June 3, 2009. No award intended to qualify as “performance-based compensation”
within the meaning of Section 162(m) (other than Stock Options) shall be granted
after the first stockholder meeting that occurs in the fifth year after the most
recent stockholder approval of the material terms of the performance goals under
the Plan.

-10-



--------------------------------------------------------------------------------



 



     The Board may terminate the Plan at any earlier time and may amend it from
time to time, in each case after consideration of the consequences under
Section 409A. No amendment or termination of the Plan shall adversely affect any
award previously granted without the award holder’s written consent. Amendments
may be made without stockholder approval except (i) if and to the extent
necessary to satisfy any applicable mandatory legal or regulatory requirements
(including the requirements of any stock exchange or over-the-counter market on
which the Stock is listed or qualified for trading and any requirements imposed
under any state securities laws or regulations as a condition to the
registration of securities distributable under the Plan or otherwise) or (ii) as
required for the Plan to satisfy the requirements of Section 162(m), Section 422
or any other non-mandatory legal or regulatory requirements if the Board deems
it desirable for the Plan to satisfy any such requirements.
     SECTION 13. Acceleration of Vesting in Certain Circumstances.
     13.1 Notwithstanding any other provision of the Plan, unless otherwise
determined by the Committee and expressly set forth in the agreement evidencing
an award, in the event of a Change in Control, (i) each Stock Option outstanding
under the Plan which is not otherwise fully vested or exercisable with respect
to all of the shares of Stock at that time subject to such Stock Option shall
automatically accelerate so that each such Stock Option shall, immediately upon
the effective time of the Change in Control, become exercisable for all the
shares of Stock at the time subject to such Stock Option and may be exercised
for any or all of those shares as fully vested shares of Stock and (ii) all
shares of Restricted Stock and all RSU and PSU awards outstanding under the Plan
which are not otherwise fully vested shall automatically accelerate so that all
such shares of Restricted Stock and RSU and PSU awards shall, immediately upon
the effective time of the Change in Control, become fully vested, free of all
restrictions. In addition, to the extent permitted under Section 409A, the
Committee may, in the award agreement or otherwise, accelerate the payment date
of all or any portion of a Participant’s RSU and PSU awards upon or after a
Change in Control.
     13.2 Notwithstanding any other provision of the Plan, unless otherwise
determined by the Committee and expressly set forth in the agreement evidencing
an award, in the event of a Corporate Transaction, (i) each Stock Option
outstanding under the Plan which is not otherwise fully vested or exercisable
with respect to all of the shares of Stock at that time subject to such Stock
Option shall automatically accelerate so that each such Stock Option shall,
immediately prior to the effective time of the Corporate Transaction, become
exercisable for all the shares of Stock at the time subject to such Stock Option
and may be exercised for any or all of those shares as fully vested shares of
Stock, and (ii) all shares of Restricted Stock and all RSU and PSU awards
outstanding under the Plan which are not otherwise fully vested shall
automatically accelerate so that all such shares of Restricted Stock and RSU and
PSU awards shall, immediately prior to the effective time of the Corporate
Transaction, become fully vested, free of all restrictions. In addition, to the
extent permitted under Section 409A, the Committee may, in the award agreement
or otherwise, accelerate the payment date of all or any portion of a
Participant’s RSU and PSU awards immediately prior to or upon or after a
Corporate Transaction.
     13.3 In addition, upon the dissolution or liquidation of the Company or
upon any reorganization, merger or consolidation as a result of which the
Company is not the surviving

-11-



--------------------------------------------------------------------------------



 



corporation (or survives as a wholly owned subsidiary of another corporation),
or upon a sale of substantially all the assets of the Company, the Committee may
take such action as it in its discretion deems appropriate to (i) cash out
outstanding awards at or immediately prior to the date of such event (based on
the fair market value of the Stock at the time) and/or (ii) provide that Stock
Options shall be exercisable for a period of at least 10 business days from the
date of receipt of a notice from the Company of such proposed event, following
the expiration of which period any unexercised Stock Options shall terminate.
     13.4 As used in the Plan, a “Change in Control” shall be deemed to have
occurred if:
     (a) Individuals who, as of January 30, 2009, constitute the entire Board
(“Incumbent Directors”) cease for any reason to constitute a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election, or nomination for election by the Company’s
stockholders, was approved by the vote of a majority of the then Incumbent
Directors (other than an election or nomination of an individual whose
assumption of office is the result of an actual or threatened election contest
relating to the election of directors of the Company), also shall be an
Incumbent Director; or
     (b) Any Person (as defined below) other than a Permitted Holder (as defined
below) shall become the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing in the aggregate fifty percent (50%) or more of either (i) the then
outstanding shares of Stock or (ii) the Combined Voting Power (as defined below)
of all then outstanding Voting Securities (as defined below) of the Company;
provided, however, that notwithstanding the foregoing, a Change in Control shall
not be deemed to have occurred for purposes of this clause (b) solely as the
result of:

  (A)   An acquisition of securities by the Company which, by reducing the
number of shares of Stock or other Voting Securities outstanding, increases
(i) the proportionate number of shares of Stock beneficially owned by any Person
to fifty percent (50%) or more of the shares of Stock then outstanding or
(ii) the proportionate voting power represented by the Voting Securities
beneficially owned by any Person to fifty percent (50%) or more of the Combined
Voting Power of all then outstanding Voting Securities; or     (B)   An
acquisition of securities directly from the Company, except that this Paragraph
(B) shall not apply to:

  (1)   any conversion of a security that was not acquired directly from the
Company; or     (2)   any acquisition of securities if the Incumbent Directors
at the time of the initial approval of such acquisition would not

-12-



--------------------------------------------------------------------------------



 



      immediately after (or otherwise as a result of) such acquisition
constitute a majority of the Board.

     13.5 As used in the Plan, “Corporate Transaction” means (a) any merger,
consolidation or recapitalization of the Company (or, if the capital stock of
the Company is affected, any subsidiary of the Company), or any sale, lease or
other transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company (each of the foregoing being an “Acquisition Transaction”)
where (i) the stockholders of the Company immediately prior to such Acquisition
Transaction would not immediately after such Acquisition Transaction
beneficially own, directly or indirectly, shares representing in the aggregate
more than fifty percent (50%) of (A) the then outstanding common stock of the
corporation surviving or resulting from such merger, consolidation or
recapitalization or acquiring such assets of the Company, as the case may be
(the “Surviving Corporation”) (or of its ultimate parent corporation, if any)
and (B) the Combined Voting Power of the then outstanding Voting Securities of
the Surviving Corporation (or of its ultimate parent corporation, if any) or
(ii) the Incumbent Directors at the time of the initial approval of such
Acquisition Transaction would not immediately after such Acquisition Transaction
constitute a majority of the board of directors of the Surviving Corporation (or
of its ultimate parent corporation, if any) or (b) the liquidation or
dissolution of the Company.
     13.6 For purposes of this Section 13:
     (a) “Combined Voting Power” shall mean the aggregate votes entitled to be
cast generally in the election of directors of a corporation by holders of the
then outstanding Voting Securities of such corporation;
     (b) “Permitted Holder” shall mean (i) the Company or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
(ii) to the extent they hold securities in any capacity whatsoever, the Estate
of Craig H. Neilsen, deceased, and the heirs, ancestors, lineal descendants,
stepchildren, legatees and legal representatives of Craig H. Neilsen or his
Estate, and the trustees from time to time of any bona fide trusts of which
Craig H. Neilsen or one or more of the foregoing are the sole beneficiaries or
grantors, including but not limited to The Craig H. Neilsen Foundation, Ray H.
Neilsen and his estate, spouse, heirs, ancestors, lineal descendants,
stepchildren, legatees and legal representatives, and the trustees from time to
time of any bona fide trusts of which one or more of the foregoing are the sole
beneficiaries or grantors and (iii) any Person controlled, directly or
indirectly, by one or more of the foregoing Persons referred to in the
immediately preceding clause (ii), whether through the ownership of voting
securities, by contract, in a fiduciary capacity, through possession of a
majority of the voting rights (as directors and/or members) of a not-for-profit
entity, or otherwise;
     (c) “Person” shall mean any individual, entity (including, without
limitation, any corporation (including, without limitation, any charitable
corporation or private foundation), partnership, limited liability company,
trust (including, without limitation, any private, charitable or split-interest
trust), joint venture,

-13-



--------------------------------------------------------------------------------



 



association or governmental body) or group (as defined in Section 13(d)(3) or
14(d)(2) of the Exchange Act and the rules and regulations thereunder);
provided, however, that “Person” shall not include the Company, any of its
subsidiaries, any employee benefit plan of the Company or any of its
majority-owned subsidiaries or any entity organized, appointed or established by
the Company or such subsidiary for or pursuant to the terms of any such plan;
and
     (d) “Voting Securities” shall mean all securities of a corporation having
the right under ordinary circumstances to vote in an election of the board of
directors of such corporation.
     SECTION 14. General Provisions.
     14.1 If the granting of any award under the Plan or the issuance, purchase
or delivery of Stock thereunder shall require, in the determination of the
Committee from time to time and at any time, (i) the listing, registration or
qualification of the Stock subject or related thereto upon any securities
exchange or over-the-counter market or under any federal or state law or
(ii) the consent or approval of any government regulatory body, then any such
award shall not be granted or exercised, and shares of Stock shall not be
delivered thereunder, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained on
conditions, if any, as shall be acceptable to the Committee. In addition, in
connection with the granting or exercising of, or delivery of shares of Stock
under, any award under the Plan, the Committee may require the recipient to
agree not to dispose of any Stock issuable in connection with such award, except
upon the satisfaction of specified conditions, if the Committee determines such
agreement is necessary or desirable in connection with any requirement or
interpretation of any federal or state securities law, rule or regulation.
     14.2 Nothing set forth in this Plan shall prevent the Board from adopting
other or additional compensation arrangements. Neither the adoption of the Plan
nor any award hereunder shall confer upon any employee of the Company, or of a
Related Company, any right to continued employment, and no award under the Plan
shall confer upon any director, consultant, adviser or independent contractor
any right to continued service as such.
     14.3 Determinations by the Committee under the Plan relating to the form,
amount and terms and conditions of awards need not be uniform, and may be made
selectively among persons who receive or are eligible to receive awards under
the Plan, whether or not such persons are similarly situated.
     14.4 No member of the Board or the Committee, nor any officer or employee
of the Company acting on behalf of the Board or the Committee, shall be
personally liable for any action, determination or interpretation taken or made
with respect to the Plan, and all members of the Board or the Committee and all
officers or employees of the Company acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, determination or interpretation.
     14.5 All awards granted under the Plan are intended to be exempt from the
requirements of Section 409A or, if not exempt, to satisfy the requirements of
Section 409A, and

-14-



--------------------------------------------------------------------------------



 



the provisions of the Plan and any award granted under the Plan shall be
construed in a manner consistent therewith. Notwithstanding any provision of the
Plan or an award to the contrary, any amounts payable under the Plan on account
of termination of employment to a Participant who is a “specified employee”
within the meaning of Section 409A, as determined by the Committee in accordance
with Section 409A, which constitute “deferred compensation” within the meaning
of Section 409A and which are otherwise scheduled to be paid during the first
six months following the Participant’s termination of employment (other than any
payments that are permitted under Section 409A to be paid within six months
following termination of employment of a specified employee) shall be suspended
until the six-month anniversary of the Participant’s termination of employment,
at which time all payments that were suspended shall be paid to the Participant
in a lump sum.
     SECTION 15. Effective Date of Plan.
     The Plan was adopted by the Board on January 30, 2009 subject to
stockholder approval and became effective upon approval by the stockholders of
the Company on June 3, 2009.

-15-